NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NOS. A-5545-18T3
                                                                    A-5546-18T3
                                                                    A-5548-18T3
                                                                    A-5549-18T3

JACQUELINE SUTTON and
MELANIE RYAN, on behalf
of themselves and all others
similarly situated,

          Plaintiffs-Respondents,

v.

HOFFMANN-LA ROCHE INC.,
THE CITY OF CLIFTON, THE
TOWNSHIP OF NUTLEY, and
DELUXE CORPORATION,

     Defendants-Appellants.
________________________________

HOFFMANN-LA ROCHE INC.,

          Defendant/Third-Party
          Plaintiff-Appellant,

v.

THE TOWNSHIP OF NUTLEY,
DELUXE CORPORATION, BRIAD
GROUP, S&H LTD., CLIFTON
LIFESTYLE CENTER, LLC,
MERCER ENGINEERING
WORKS, MERCER-ROBINSON
COMPANY, BENNETT MACHINERY
CORPORATION, JOHN
DUSENBERY CO., INC.,
INTERNATIONAL PAPER COMPANY,
NEVINS COMPANY, NEVINS-
CHURCH PRESS, UNION BAG-
CAMP PAPER CORPORATION,
UNION CAMP CORPORATION,
LUBRIZOL CORPORATION,
LUBRIZOL ADVANCED
MATERIALS, INC., SCHER
BROTHERS, SCHER CHEMICALS,
INC., NOVEON, INC., MAJOR
AUTOMOTIVE PRODUCTS COMPANY,
MAJOR ENTERPRISES, INC.,
SCANDIA PACKAGING MACHINERY
COMPANY, MOTIVA ENTERPRISES,
LLC, SHELL OIL COMPANY,
UTZTI, LLC, UTZ TECHNOLOGIES,
INC., UTZ ENGINEERING, INC.,
LYNN HOLDINGS LLC, DIME
REALTY LLC, and LOCKHEED
MARTIN CORPORATION,

     Third-Party Defendants.
______________________________________

THE CITY OF CLIFTON,

     Third-Party Plaintiff,

v.

E.I. DU PONT DE NEMOURS AND

                                         A-5545-18T3
                               2
COMPANY,

     Third-Party Defendant.
_______________________________________

DELUXE CORPORATION,

     Defendant/Third-Party
     Plaintiff,

v.

LOUIS BERGER GROUP, INC.,
LOUIS BERGER & ASSOCIATES,
INC.,

     Third-Party Defendants.
_______________________________________

          Argued telephonically April 21, 2020 – Decided May 27, 2020

          Before Judges Fisher, Accurso and Gilson.

          On appeal from an interlocutory order of the Superior
          Court of New Jersey, Law Division, Essex County,
          Docket No. L-8724-14.

          Owen T. Weaver argued the cause for appellant
          Township of Nutley (Inglesino, Webster, Wyciskala &
          Taylor, LLC, attorneys; John P. Wyciskala III, and
          Owen T. Weaver, of counsel and on the briefs).

          Andrew B. Joseph argued the cause for appellant
          Hoffmann-LaRoche, Inc. (Faegre, Drinker, Biddle &
          Reath, LLP, and John P. Phillips (Paul Hastings, LLP)
          of the California bar, admitted pro hac vice, attorneys;
          Andrew B. Joseph, Jennifer G. Chawla, and John P.
          Phillips, on the briefs).

                                                                     A-5545-18T3
                                     3
            Diana C. Manning argued the cause for appellant
            Deluxe Corporation (Bressler, Amery & Ross, PC,
            attorneys; Donald Jay Camerson II, Diana C. Manning,
            and Benjamin J. DiLorenzo, on the briefs).

            Alexander Hemsley III argued the cause for appellant
            City of Clifton (DeCotiis, FitzPatrick, Cole & Giblin,
            LLP, attorneys; Alexander Hemsley III, and Kevin M.
            Kinsella, on the briefs).

            Austin B. Cohen argued the cause for respondents
            Jacqueline Sutton and Melanie Ryan (Levin, Sedran &
            Berman, and the Law Office of Howard Davis, PC,
            attorneys; Austin B. Cohen, Howard P. Davis, Anne M.
            Ronan, and Drew Levinson, on the brief).

            Gavin J. Rooney argued the cause for amicus curiae
            New Jersey Civil Justice Institute (Lowenstein Sandler,
            LLP, attorneys; Gavin J. Rooney, Joseph Fischetti, and
            Justin Corbalis, on the brief).

PER CURIAM

      Because we normally exercise liberality in granting leave to appeal in such

matters, see Daniels v. Hollister Co., 440 N.J. Super. 359, 361 n.1 (App. Div.

2015), we granted leave to consider defendants' interlocutory appeals of an order

granting class certification.   Defendants Hoffmann-LaRoche, Inc., Deluxe

Corporation, Township of Nutley, and City of Clifton 1 argue that the trial judge


1
  These defendants separately moved for leave to appeal. We granted all those
motions and calendared the four interlocutory appeals together; they are now
consolidated for purposes of deciding the appeals in a single opinion.


                                                                         A-5545-18T3
                                       4
failed to apply the correct legal standard and that plaintiffs failed to satisfy the

requirements for class certification under Rule 4:32-1.           We reject these

arguments and affirm.

                                         I

       In December 2014, plaintiffs filed their complaint against Hoffmann-

LaRoche, Inc. (Roche) seeking damages for the reduction in the value of their

homes caused by widespread groundwater contamination emanating from

Roche's former2 118-acre research, development, and production facility in

Nutley and Clifton. Since 1992, Roche has been investigating and attempting

to remediate contamination associated with its operations in accordance with

New Jersey Department of Environmental Protection regulations. As part of

those efforts, Roche retained an environmental consulting firm, TRC

Environmental Corporation, to investigate and identify the contamination's

spread and duration. In 2013,3 TRC submitted its "Roche Nutley Enhanced

Notification and Public Outreach Plan" in accordance with the public

notification requirements of the NJDEP's Administrative Requirements for the



2
    Roche ceased all operations at the site in December 2013.
3
  TRC also submitted a plan, known as the Enhanced Public Notification Plan,
to the NJDEP in 2009.
                                                                            A-5545-18T3
                                         5
Remediation of Contaminated Sites, N.J.A.C. 7:26C-1.7. Among other things,

the plan required Roche to distribute public notification letters to the owners and

tenants of properties within 200 feet of each area of off-site contamination, as

well as any properties within 200 feet of the block and lot from which the

contamination exited the site, of any groundwater contamination detected above

New Jersey Ground Water Quality Standards (known as the Classification

Exception Area or CEA).

      By February 2015, plaintiffs served discovery demands on Roche, seeking

information about its former operations and the site's environmental history.

Five months later, plaintiffs amended their complaint to add Clifton as a

defendant, claiming Clifton had also caused or contributed to the contamination

by failing to properly maintain certain leaking municipal sewers that ran under

or near the site. A few months after that, Roche filed a third-party complaint

against Nutley and Deluxe alleging they caused or contributed to the

groundwater contamination. Plaintiffs then filed a second amended complaint

to add Nutley and Deluxe as defendants.

      In March 2017, plaintiffs sought leave to file a motion for class

certification.   In opposition, Roche argued that such a motion would be

premature because Roche intended to amend its third-party complaint to add


                                                                           A-5545-18T3
                                        6
additional parties, and the inclusion of such parties would affect the class-

certification analysis. The judge then presiding over the matter denied plaintiffs'

request to file a motion for class certification at that time so as to allow Roche

to amend its third-party complaint and take depositions pertaining to the issue

of class certification only. 4

      In May 2017, Roche amended its third-party complaint to add nearly thirty

parties it contends are liable to plaintiffs or Roche for causing or contributing to

the alleged contamination. In November 2017, plaintiffs filed a third amended

complaint, asserting claims against Roche, Clifton, Nutley, and Deluxe to

recover economic losses on behalf of all residential property owners whose

properties are located on, or within 200 feet of, contamination at and emanating

from the site. Plaintiffs alleged that "[f]or decades, Roche released abnormally

dangerous and hazardous chemicals into the soil and groundwater at the Roche

[s]ite as a result of the improper storage, transport, handling and disposal of


4
   Roche then claimed it had produced for plaintiff over 600,000 pages of
documents, which included information about "the site, surrounding areas, the
plumes that are there, [and] extensive data and historical information about
operations at the facility." Plaintiffs argued those materials related only to the
kind of environmental contaminants present and did not provide any information
about how those environmental contaminants were released. Accordingly,
plaintiffs sought to obtain from Roche information in the latter category but the
judge found that unnecessary for the class certification analysis: "I don 't see
any reason to proceed with merits discovery until the class is certified."
                                                                            A-5545-18T3
                                         7
these chemicals and of Roche's industrial process wastewater."           They also

alleged that Roche:

            failed to take proper steps to remediate the
            environmental contamination at and emanating from
            the Roche [s]ite. . . . Thus, for decades pollutants
            released at and in the vicinity of the Roche [s]ite
            percolated into groundwater and migrated off-site,
            forming a plume of contamination extending under and
            adjacent to the residential properties of [p]laintiffs and
            [c]lass [m]embers.

Plaintiffs additionally claimed that Roche installed and operated at least six open

borehole water-production wells that pumped millions of gallons of water per

day, and as a result, commingled, deepened and exacerbated the off-site

migration of the Roche contamination.

      Plaintiffs' third-amended complaint also alleges that Clifton and Nutley

operate municipal sewer pipes running under the site and that cracks and leaks

have contributed to the contamination. And plaintiffs allege that from 1952 to

1993, Deluxe operated a check printing business near the site and disposed of

hazardous waste in dry wells and in an underground storage tank that also

contributed to the contamination.      Their third amended complaint alleges

trespass, nuisance and negligence against all four defendants, and strict liability

against Roche and Deluxe.



                                                                           A-5545-18T3
                                        8
      In January 2018, plaintiffs moved for class certification. Defendants filed

opposition in September 2018, and plaintiffs replied in December 2018. The

trial judge heard argument in March 2019, and ruled the following month. The

judge's April 12, 2019 order granted certification of a class of

            [a]ll residential property owners whose property is
            located on or within 200 feet of the Roche
            Contamination or within the area of Roche's proposed
            CEA. Excluded from the Class are Roche, its parent,
            subsidiaries, and controlled entities, and government
            entities.

A few weeks later, we granted defendants' motions for leave to appeal the April

12, 2019 order.

                                         II

      In reviewing an order either granting or denying class certification, we

must first evaluate whether the trial judge followed the class action standard set

forth in Rule 4:32-1. Dugan v. TGI Fridays, Inc., 231 N.J. 24, 50 (2017); Lee

v. Carter-Reed Co., L.L.C., 203 N.J. 496, 506 (2010).            In reviewing that

determination, we do not "act as a factfinder with respect to plaintiffs'

substantive claims." Dugan, 231 N.J. at 55 n.8. We look, instead, to see whether

the trial judge applied correct legal principles and whether, in so doing, the grant

or denial of certification constituted an abuse of discretion.



                                                                            A-5545-18T3
                                         9
      Defendants initially argue that the judge failed to conduct a "rigorous

analysis" of the evidence presented when determining the propriety of class

certification. Id. at 49. This examination is not necessarily limited to the

allegations of the plaintiff's pleadings, but must include an analysis of the

"remaining pleadings, discovery (including interrogatory answers, relevant

documents, and depositions), and any other pertinent evidence in a light

favorable to plaintiff." Ibid.

      As a general matter, the parties here dispute what should be considered

the true record for this purpose. That is, defendants argue the judge should have

considered all that was presented instead of accepting as true plaintiffs'

pleadings while refusing to consider defendants' evidence that supported a

hydrogeologic version different from that alleged in plaintiffs' pleadings. In that

regard, defendants argue they submitted evidence regarding the cause of the

contamination not to show plaintiffs will ultimately fail to prove their claims but

to demonstrate plaintiffs failed to meet their burden as to all class certification

requirements.    They claim the judge summarily discarded this evidence as

"premature merits evidence" and that the judge incorrectly applied the "law of

the case" doctrine to justify that refusal.




                                                                           A-5545-18T3
                                        10
      In response, plaintiffs argue defendants' approach to certification

erroneously relies on federal standards when it was New Jersey principles that

the judge was obligated to apply. They claim that even though Rule 4:32 and

Federal Rule of Civil Procedure 23 are "textually similar," our standard for class

certification has always been more liberal than the federal standard and, in fact,

even more so than before, as the federal courts have "become more restrictive."

Plaintiffs are correct in the sense that while we often look to federal decisions

for guidance, we do so only to the extent they do not contradict established state

law standards. See Daniels, 440 N.J. Super. at 366 (rejecting consideration of

federal interpretations of Federal Rule of Civil Procedure 23 that counter our

"liberality in favor of certification").

      So, in response to defendants' argument, plaintiffs contend our

jurisprudence unambiguously controls the disputed issue of what constitutes the

true record for purposes of class certification analysis.        They argue that

defendants attempted to defeat class certification by relying on improper expert

opinion evidence that sought to refute the factual allegations in the complaint

and that the judge would have erred had he relied on defendants' description of

the contamination as an alternative factual basis for the certification analysis.




                                                                           A-5545-18T3
                                           11
      In support, plaintiffs rely on Lee, 203 N.J. at 525-26, where the Supreme

Court reversed because the trial court failed to accept the factual allegations in

the complaint as true at the certification stage and for assuming that defendant

would prevail on some of its scientific defenses. As the Court held in Lee, expert

opinion evidence introduced to support or deny the factual allegations of a

complaint should be given "no weight" at the class-certification stage. Lee, 203

N.J. at 525 n.11.

      In considering the parties' dispute about what constitutes the true record

for these purposes, we should start by acknowledging that a class action is a

procedural device that permits one or more members of a class to sue or be sued

as representative parties on behalf of all members. Pressler & Verniero, Current

N.J. Court Rules, cmt. 1 on R. 4:32 (2020). The device allows an otherwise

vulnerable class of diverse individuals with relatively small claims access to the

courthouse. Lee, 203 N.J. at 518. "Unitary adjudication through class litigation

furthers numerous practical purposes, including judicial economy, cost-

effectiveness, convenience, consistent treatment of class members, protection of

defendants from inconsistent obligations, and allocation of litigation costs

among numerous, similarly-situated litigants." See Iliadis v. Wal-Mart Stores,

Inc., 191 N.J. 88, 104 (2007).


                                                                          A-5545-18T3
                                       12
      Moreover, our courts have repeatedly and consistently held that the class

action rule is required to be liberally construed in favor of permitting

certification, Dugan, 231 N.J. at 46-47; Lee, 203 N.J. at 518; Iliadis, 191 N.J. at

103, and that certification should be permitted unless there is a clear showing

that it is inappropriate or improper. While it is true a court "must 'accept as true

all of the allegations in the complaint' and consider the remaining pleadings, [as

well as] discovery (including interrogatory answers, relevant documents, and

depositions)," this other evidence – if pertinent – must be viewed "in a light

favorable to plaintiff." Lee, 203 N.J. at 505 (quoting Int'l Union of Operating

Eng'rs Local No. 68 Welfare Fund v. Merck & Co., Inc., 192 N.J. 372, 376

(2007)). The trial court must "give a deferential view to plaintiff's case at the

class-certification stage," Lee, 203 N.J. at 525, as must this court in reviewing

the trial court order. And, so, it is in this sense that the certifying court must

undertake a "rigorous analysis" of the pertinent evidence to determine if the

Rule's requirements have been satisfied. Iliadis, 191 N.J. at 106-7. Accordingly,

while a cursory review of the pleadings is insufficient, id. at 107, the certifying

court is not to make a preliminary determination of the merits of the underlying

claims when determining whether the class should be certified, Delgozzo v.

Kenny, 266 N.J. Super. 169, 180-81 (App. Div. 1993).


                                                                            A-5545-18T3
                                        13
      Defendants claim the trial judge failed to undertake this analysis because

he declined to consider evidence defendants introduced that allegedly

demonstrated plaintiffs' inability to satisfy the requirements for class

certification.   This evidence, according to the judge, could not defeat

certification because defendants were attempting to contradict the factual

allegations of the complaint by arguing they were not the source of the

contamination and that the contamination was conveyed by a variety of

independent and separate plumes with various off-site sources for which the

defendants are not individually responsible. To the extent the judge viewed

defendants' hydrogeologic contentions as geared toward suggesting a lack of

merit in plaintiffs' claims, he correctly declined to give it weight in the analysis.

This was a proper exercise of the judge's discretion.

      We also reject the significance defendants would have us give to their

expert opinion evidence for two additional reasons.

      First, consideration of defendants' merits evidence as the means for

challenging class certification would promote unfairness in the disposition here

because merits discovery had been stayed.           As a sideshow to the class-

certification contest, the parties dispute whether the order staying merits

discovery constituted "law of the case."        We do not quite understand the


                                                                             A-5545-18T3
                                        14
significance of this argument. While the law of the case doctrine does not

typically apply to orders that do not give affirmative, substantive relief, the

record is clear that the prior judge had limited discovery to that which related to

class certification. Whether that ruling constituted law of the case or not ignores

the fact that plaintiffs were obligated to comply with the court's order and, in

complying, did not have the opportunity to obtain discovery regarding the merits

that might have refuted that evidence upon which defendants rely. In these

circumstances, it would be unfair to give extensive weight to the evidence

offered by defendants to suggest plaintiffs' claims are based on an incorrect

assumption as to the cause of the contamination.

      Second, what defendants have provided is evidence that serves their view

of the sufficiency of plaintiffs' claims. That is, defendants have offered evidence

from experts to show that off-site plumes "extend beneath virtually every part

of the [s]ite," and that the "on-[s]ite production wells did not result in significant

downward migration of lateral spreading." Defendants are entitled to take that

position of course, but that doesn't mean these assertions have been established.

In fact, the NJDEP has found defendants' assertion about off-site plume origin

to be "factually inaccurate" and has stated it "cannot agree with Roche's

conclusion that historic pumping . . . did not cause any downward or lateral


                                                                              A-5545-18T3
                                         15
movement of contaminants from surface and near surface discharges." So, even

if the judge was obligated to give greater weight to the views of defendants'

experts than he did, it would only lead to a recognition that those contentions

are disputed. Lastly, it is well established that plaintiffs were not required at the

certification stage to offer opposing expert evidence. It is enough that the

proponent of class certification intends to do so during the course of the

litigation. Lee, 203 N.J. at 525 n.11; In re Cadillac V8-6-4 Class Action, 93 N.J.

412, 428 (1983).

      In the final analysis, the judge correctly evaluated defendants' disputed

hydrogeologic contentions in determining whether class certification was

appropriate here.

                                         III

      In viewing the scope of what was properly before the judge in ruling on

the motion as discussed above, we turn to whether plaintiffs were able to satisfy

the four general prerequisites for class certification under Rule 4:32-1(a):

"numerosity, commonality, typicality, and adequacy of representation." Lee,

203 N.J. at 519.

      Numerosity. Roche, Nutley and Clifton do not dispute the trial court's

finding that plaintiffs satisfied the numerosity requirement. Deluxe, however,


                                                                             A-5545-18T3
                                        16
argues the number of proposed class members with potential claims against

Deluxe is not "so numerous that joinder of all members is impractical." Deluxe

argues that while plaintiffs claim the proposed class consists of approximately

400 property owners, the alleged groundwater contamination related to Deluxe

affects only four properties located within 200 feet of the contamination. Thus,

Deluxe argues the number of property owners potentially affected by its alleged

contamination is extremely limited and this lack of numerosity should have

defeated class certification in its entirety or, at a minimum, class certification as

to plaintiffs' claims against Deluxe.

      The numerosity requirement is satisfied when a class "is sufficiently

numerous so that joinder is not a satisfactory alternative." Cadillac, 93 N.J. at

425. The number of purported class members is "not wholly dispositive of the

analysis[,]" and plaintiffs do not have "to show the exact size of the class in

order to satisfy numerosity." W. Morris Pediatrics, P.A. v. Henry Schein, Inc.,

385 N.J. Super. 581, 595 (Law Div. 2004). "Rather, an equal part of the inquiry

centers around whether 'the difficulty and or inconvenience of joining all

members of the class calls for class certification.'" Id. at 596 (quoting Lerch v.

Citizens First Bancorp., Inc., 144 F.R.D. 247, 250 (D.N.J. 1992)).




                                                                             A-5545-18T3
                                        17
      The judge's determination on this point is fully supported by the record.

The certified class includes the owners of more than 400 residential properties

who have been identified by and received regulatory notices from Roche. The

Court approved the certification of a smaller class of homeowners in Strawn v.

Canuso, 140 N.J. 43 (1995). And federal courts have found numerosity satisfied

with even smaller classes. See Stewart v. Abraham, 275 F.3d 220, 226-27 (3d

Cir. 2001); Rivet v. Office Depot, Inc., 207 F. Supp. 3d 417, 429 (D.N.J. 2016).

      Deluxe, as we have noted, argues the contamination emanating from its

former site may only have affected a small portion of the properties owned by

class members. That may ultimately turn out to be true but there is evidence to

suggest that Deluxe's alleged spills may have migrated to at least one of Roche's

production wells, thereby commingling with Roche's contamination.

      In any event, Deluxe's arguments are more relevant to issues of liability,

contribution, and allocation of damages, all of which can be properly addressed

when the merits of the dispute are adjudicated. We also recognize that the trial

judge may later find it appropriate to exercise his discretion to subdivide the

class. R. 4:32-2(d). Again, because merits discovery was stayed, it is not clear

whether or to what extent Deluxe's argument about numerosity may prove




                                                                         A-5545-18T3
                                      18
accurate. At this stage, we cannot find an abuse of the judge's discretion in

determining that the proposed class had sufficient numerosity.

      Commonality.       In considering commonality, the judge correctly

recognized that the threshold is low and may be satisfied by a single common

question. Delgozzo, 266 N.J. Super. at 185. The judge properly determined that

plaintiffs satisfied the commonality requirement, as issues of law or fact

common to the class include: whether class members' properties have been

contaminated; whether defendants are liable to the members of the class for their

release of abnormally hazardous substances under or near class members '

properties; whether defendants contributed to the exacerbation of the

contamination; and whether class members have suffered a diminution in the

value of their properties due to the presence of the contamination.

      Deluxe argues to the contrary. Deluxe claims that while plaintiffs may

have raised common issues, the inquiries with respect to the source and extent

of contamination are not common across the class. Deluxe argues this matter

does not involve the resolution of a discrete common issue applicable across the

entire class given the varying sources of contamination alleged by the parties,

the varying extent of contamination affecting each property within the class, and

– with respect to Deluxe – the limited off-site extent of its alleged plume.


                                                                          A-5545-18T3
                                       19
      We reject Deluxe's attempt to so finely parse plaintiffs' contentions.

Commonality was properly found because the claims shared by the class arise

out of a common set of circumstances: defendants' chemical releases (even if

mostly by Roche) were allegedly impacted by Roche's production wells,

commingled, and spread off the site in legal proximity to the class members'

homes.

      Typicality. We have held that "[i]f the class representative's claims arise

from the same events, practice, or conduct, and are based on the same legal

theory, as those of other class members, the typicality requirement is satisfied,"

Laufer v. U.S. Life Ins. Co., 385 N.J. Super. 172, 180 (App. Div. 2006). That

is, "[t]he claims of the representatives must 'have the essential characteristics

common to the claims of the class.'"          Cadillac, 93 N.J. at 425.       The

representatives' claims need not be identical to those of the class members,

Laufer, 385 N.J. Super. at 180, and class representatives need not establish that

their experience was exactly the same as every class members' in order to

establish typicality. Little v. Kia Motors Am., Inc., 455 N.J. Super. 411, 439

(App. Div. 2018).

      Defendants argue the named plaintiffs' claims are not typical of the class

because: (1) the nature, extent, and source of contamination affecting each


                                                                          A-5545-18T3
                                       20
property within the proposed class is necessarily different; and (2) the properties

and claimed damages across the class are not typical of one another.

Disregarding the fact that each class member seeks to assert the same claims of

negligence, nuisance and trespass, defendants argue the claims of the putative

class members and named plaintiffs are highly individualized. Common

evidence – they claim – will not suffice to demonstrate causation between the

purported injury by the various defendants and the diminution, if any, of

plaintiffs' and the putative class members' property values. Defendants also

challenge plaintiffs' assertion that they will establish damages based on a

common class-wide percentage without offering a report to support the existence

of a class-wide damages model or providing any explanation to support such

theory. They claim plaintiffs' unspecified damages model is insufficient to

establish the requirements for class certification because the determination of

damages, if any, will require, among other things, an individualized analysis of

the extent of contamination in the groundwater under each property, the impact

of that contamination on the owner's use and enjoyment of the property, and the

ultimate effect, if any, on their property values.

      Nutley additionally argues the judge erred in accepting plaintiffs'

contention that there existed a pretrial presumption of damages – without proof


                                                                           A-5545-18T3
                                       21
– and in concluding that plaintiffs did not have to present a reliable mathematical

formula for calculating damages to obtain class certification. Nutley claims

plaintiffs failed to establish a pretrial presumption of damages because "it is not

proper to assume that a group of properties have in fact been negatively impacted

in a similar manner by environmental conditions."

      We reject all these arguments regarding typicality. In cases where the

named plaintiffs and putative class members are impacted by the same unlawful

conduct, typicality is generally satisfied.    Laufer, 385 N.J. Super. at 181.

Because the named plaintiffs assert claims that arise from the same alleged

wrongdoing as that affecting the class members, the judge did not abuse his

discretion in finding they satisfied the typicality requirement.

      In addition, plaintiffs did not need to produce proof of damages at this

stage in order to show typicality. It is enough at this stage for plaintiffs to

represent they intend to support their allegations with expert testimony at trial.

Plaintiffs do not dispute their burden here to prove and quantify their damages

at trial, but they argue they met their burden by alleging damages of a common

nature for all class members – a reduction in their residential property values –

and by proposing a mathematical approach to prove them.            During merits




                                                                           A-5545-18T3
                                       22
discovery, plaintiffs intend to identify econometric and appraisal experts to

produce expert reports based on market data to quantify their damages.

      We agree with the trial judge that typicality requires the claims of the

named plaintiffs – as the representatives of the proposed class – to have the

essential characteristics common to the claims of class members. This was

satisfied here, as the claims asserted by the named plaintiffs arise from the same

wrongdoing and are identical to the claims of the putative class – that is, each

member of the class alleges to have suffered economic harm as a direct and

proximate result of the contamination emanating from the Roche site. And all

their properties are stigmatized in the same way due to that proximity. Accord

Financial Servs. Vehicle Tr.. v. Panter, 458 N.J. Super. 244 (App. Div. 2019).

The class members stand obligated to advise any potential purchaser of the fact

that the property is within the CEA and these class members are unable to drill

or use any private water wells on their property during the CEA's duration. See

N.J.A.C. 7:26C-7.3.

      Moreover, individualized proof of damages is the norm for class actions.

Muise v. GPU, Inc., 371 N.J. Super. 13, 55 (App. Div. 2004). And, under certain

circumstances, the class may be permitted to present class-wide average

damages based on a reliable mathematical formula. Little, 455 N.J. Super. at


                                                                          A-5545-18T3
                                       23
432-36. Departure from the general preference for individualized proof may be

warranted if plaintiffs provide a reliable mathematical formula for calculating

aggregate damages. Muise, 371 N.J. Super. at 52. 5 If plaintiffs cannot establish

a reliable method to calculate damages on a class-wide basis, then they will have

to prove individual damages, which, as already note, is often the norm in class

actions. Id. at 55.

      In granting plaintiffs' motion for class certification, the trial judge noted

that our courts have permitted proof of common class-wide damages and

accepted plaintiffs' argument that they intend to provide expert evidence proving

an overall class-wide percentage of property value diminution attributable to the

contamination during merits discovery. The judge did not abuse his discretion

in allowing plaintiffs – at this stage of the litigation – to proceed on the basis

that during discovery, plaintiffs will identify their methodology to calculate

damages on a class-wide basis through economic theory, data sources and

statistical techniques common to the class.




5
  We need not presently decide if or how the Court's recent holding about
trespass damages in Kornbleuth v. Westover, __ N.J. __ (2020) might apply here
since we have no reason to assume those principles would apply differently to
class members.
                                                                           A-5545-18T3
                                       24
      Adequacy of Representation. When considering "whether the putative

class representative will be able to 'fairly and adequately protect the interests of

the class[,]' . . . 'courts consider the adequacy of both the named representative

and class counsel.'" Laufer, 385 N.J. Super. at 181. "To satisfy this requirement,

'the plaintiff must not have interests antagonistic to those of the class.'" Id. at

182 (quoting Delgozzo, 266 N.J. Super. at 188). The interests of the class

representative and the class members need not be identical and the named

representative need only be adequate. Ibid.

      Plaintiffs' first complaint named Ezzedin Bautista and Areilly Laszlo as

class representatives. They have since been substituted with Jacqueline Sutton

and Melanie Ryan. The former is the owner of residential property on Brookdale

Avenue in Nutley purchased in or around 1992. At the time of her deposition in

May 2018, Sutton was not trying to sell her home, but she expressed concern

over the diminished value of her property and the difficulty likely to be

encountered upon selling her home due to the need to disclose:

            Nobody wants to live on poison. Nobody wants to live
            with the fact that your property value could go down
            simply because when somebody comes to buy the thing
            and I have to say, well, there's poison under there, that
            is what I will think will diminish the property value,
            nothing else.



                                                                            A-5545-18T3
                                        25
            . . . . [I]f I have to disclose that there's contaminants
            underneath my house when someone comes to buy it,
            and if they compare that to a clean house, I don't think
            they're going to choose mine.

      Ryan is the owner of the residential property located on Cottage Place in

Nutley purchased in May 2000. At the time of her deposition, also in May 2018,

Ryan stated she had considered selling her home in 2015 but did not then list it;

she does, however, anticipate moving at some point in the future.

      In considering whether these parties will fairly and adequately protect the

interests of the class, the judge correctly observed that courts generally consider

whether the named plaintiff has interests that are antagonistic to the interests of

the proposed class, and whether plaintiff's attorney is qualified, experienced and

generally able to conduct the proposed litigation. The judge determined that the

representative parties assert a common interest of maximizing recovery for all

members of the class whose properties have been impacted by the

contamination. Though defendants argue the named representatives failed to

establish they will adequately protect the interests of the class members because

there remain individual issues with respect to damages, we have determined that

the interests of the class representative and the class members need not be

identical. Laufer, 385 N.J. Super. at 182.



                                                                           A-5545-18T3
                                       26
      As the named class representatives seek to recover economic losses on

behalf of all residential property owners whose properties are located on, or

within 200 feet of, the contamination emanating from the Roche site, the trial

judge properly determined that the named plaintiffs will adequately represent

the collective interests of the class. Furthermore, the judge found that the

attorneys representing the class are qualified and experienced in environmental

law and class action litigation, a determination that defendants do not appear to

challenge.

      The judge was entitled to determine on this record that plaintiffs' attorneys

are qualified, experienced and generally able to conduct the litigation, and that

the class representatives do not have interests antagonistic to other class

members.     Delgozzo, 266 N.J. Super. at 188.         The record supports the

determination that both the named representatives and class counsel are

adequate stewards of the class members' interests.

                                        IV

      In addition to finding that plaintiffs satisfied the four elements of Rule

4:32-1(a), the trial judge also found that plaintiffs satisfied the requirements of

Rule 4:32-1(b)(3). For a class action to proceed under subsection (b)(3), the

trial court must find "that the questions of law or fact common to the members


                                                                           A-5545-18T3
                                       27
of the class predominate over any questions affecting only individual members,

and that a class action is superior to other available methods for the fair and

efficient adjudication of the controversy." Ibid.

      In making the predominance and superiority assessments, a certifying

court must undertake a "rigorous analysis" to determine if the Rule's

requirements have been satisfied. Iliadis, 191 N.J. at 106-07. That analysis

requires a look "beyond the pleadings [to] . . . understand the claims, defenses,

relevant facts, and applicable substantive law." Id. at 107 (quoting Carroll v.

Cellco P'ship, 313 N.J. Super. 488, 495 (App. Div. 1998)). A cursory review of

the pleadings is insufficient. Ibid.

      Predominance. In determining whether questions of law or fact common

to the members of the class predominate over any questions affecting only

individual members, plaintiffs argue courts must consider: (1) the number and

significance of common questions; (2) whether the "benefit from the

determination . . . [of common questions] outweighs the problems of individual

actions"; and (3) whether there is a "common nucleus of operative facts" among

all claims. Id. at 108.

      Because plaintiffs sought certification pursuant to Rule 4:32-1(b)(3),

defendants argue the judge failed to undertake the required assessment of the


                                                                         A-5545-18T3
                                       28
motion record to determine if individual issues predominate over common issues

and, as a result, incorrectly found that the predominance requirement was met

simply because plaintiffs alleged so in their complaint. In addition, defendants

argue plaintiffs cannot satisfy this requirement because the pleadings themselves

reveal that individual causes of action will predominate. Though plaintiffs have

asserted three common causes of action against Roche, Clifton, Nutley and

Deluxe – negligence, trespass and nuisance – defendants argue each cause of

action requires individual proof of injury proximately caused by each

defendant's conduct. They contend that separate, highly individualized inquiries

will be required as to each member's property to determine whether and how a

particular property has been impacted by contamination and whether such

contamination has been caused by a particular defendant, and they claim the

answers to these inquiries cannot be assessed on a class-wide basis as they are

not uniform across all plaintiffs and defendants. In essence, defendants argue

the court will ultimately be required to perform a property-by-property inquiry

to determine the existence – if any – of damages.

      Additionally, Nutley, Deluxe and Clifton argue they cannot be considered

a common cause of contamination because plaintiffs' pleadings are replete with

allegations against Roche, claiming Roche released abnormally dangerous and


                                                                         A-5545-18T3
                                      29
hazardous chemicals into the soil and groundwater and failed to properly

remediate the environmental contamination, thereby creating a plume that

migrated under the properties of the proposed class.

      Had the trial judge engaged in an appropriate review – defendants argue

– he would have determined that plaintiffs' common law causes of action against

four distinct defendants, each with fact-intensive claims and defenses, raise

numerous and significant individualized questions that predominate over any

common ones.6



6
  In support of this argument – and their arguments challenging commonality
and typicality – defendants cite to several federal cases denying class
certification in actions seeking damages for diminished property values due to
environmental contamination. See Ebert v. Gen. Mills, Inc., 823 F.3d 472, 479
(8th Cir. 2016) (affirming denial of certification of a class seeking damages for
diminution of value based on contamination from defendant's facility; given the
predominance of individual issues of causation and damages, a "property-by-
property assessment" would likely be required at trial to determine whether
contamination "is wholly, or actually, attributable to [the defendant] in each
instance"); Gates v. Rohm & Haas Co., 655 F.3d 255, 271-72 (3d Cir. 2011)
(affirming denial of certification where alleged diminution of property value
was based on "extensive periods of contamination with multiple sources and
various pathways"); Rowe v. E.I. DuPont De Nemours & Co., 262 F.R.D. 451,
464-65 (D.N.J. 2009) (refusing to certify a class for several claims where the
plaintiffs claimed the defendant negligently contaminated groundwater and
caused property damage to an entire community). Of course, we are not bound
by those federal interpretations. See Delgozzo, 266 N.J. Super. at 188. As we
noted earlier, the language of our rule and the federal rule may be textually
similar, but our interpretation is far more liberal and permissive toward class
certification.
                                                                         A-5545-18T3
                                      30
      We reject these arguments.      We agree with plaintiffs that the judge

properly exercised his discretion in finding predominance.

      The record demonstrates that the claims arise from the same "common

nucleus of operative facts" and raise common questions. The judge recognized

that plaintiffs' causes of action overlap substantially and require common proof

relying primarily on evidence of the four defendants in creating the

contamination, including their historical operations, disposal practices and

chemical usage.

      To the extent that any of the defendants' arguments suggest that sub-

classes or individual damage evidence eventually may become necessary,

plaintiffs argue the trial court correctly found that these contingencies are

manageable, posing no impediment to its finding of predominance:

            Finally, the fact that each defendant may present
            conflicting evidence regarding plumes, contaminants
            and industrial operations in order to limit their
            individual liability is not a reason to deny certification.
            Allocation of contribution percentages of liability
            among joint tortfeas[o]rs is a routine issue of fact in
            New Jersey environment[al] cases.

Indeed, comparatively minor individual issues, or potential sub-class issues, and

defenses based on fragmentation of liability do not defeat predominance . To

establish predominance, a plaintiff need not show an "absence of individual


                                                                          A-5545-18T3
                                       31
issues or that the common issues dispose of the entire dispute," or "that all issues

[are] identical among class members or that each class member [is] affected in

precisely the same manner." Lee, 203 N.J. at 520.

      Ultimately, in determining whether a class representative has established

predominance, a judge should engage in a "pragmatic assessment" of various

factors, including the significance of the common questions, whether the

"benefit" of resolving common and presumably some individual questions

through a class action outweighs doing so through "individual actions [,]" and

whether a class action presents, at a minimum a "common nucleus of operative

facts." Id. at 519-20; Iliadis 191 N.J. at 108. Stated another way, "the basic

question is whether the potential class, including absent members, seeks 'to

remedy a common legal grievance.'" Cadillac, 93 N.J. at 431.

      In a class-action setting, "[i]ndividual questions of law or fact may remain

following resolution of common questions." Lee, 203 N.J. at 520 (quoting

Iliadis, 191 N.J. at 108). In the final analysis, the court must determine "whether

the proposed class is sufficiently cohesive to warrant adjudication by" collective

action through a class representative. Ibid.

      The judge properly recognized that plaintiffs seek to determine: (1)

whether Roche's operations at the Roche site resulted in the release, discharge


                                                                            A-5545-18T3
                                        32
or spill of hazardous chemicals; (2) how Roche's operations at the Roche site

affected groundwater flow and exacerbated the migration of the contamination;

(3) whether Roche is strictly liable for the Roche contamination; (4) whether

Roche's conduct was negligent; (5) whether Clifton contributed to the Roche

contamination; (6) whether Nutley contributed to the Roche contamination; (7)

whether Deluxe contributed to the Roche contamination; (8) whether plaintiffs '

and class members' properties have been contaminated; (9) whether plaintiffs

and class members have lost use and enjoyment of their properties; and (10)

whether plaintiffs' and class members' properties have diminished in value as a

result of the contamination. Though defendants allude to individual issues,

including proof of causation and damages incurred by each class member, the

judge properly determined that those issues do not foreclose a finding of

predominance. See Delgozzo, 266 N.J. Super. at 181.

      Superiority and manageability.       A court analyzing the superiority

requirement must undertake "(1) an informed consideration of alternative

available methods of adjudication of each issue, (2) a comparison of the fairness

to all whose interests may be involved between such alternative methods and a

class action, and (3) a comparison of the efficiency of adjudication of each




                                                                         A-5545-18T3
                                      33
method." Iliadis, 191 N.J. at 114-15 (quoting Cadillac, 93 N.J. at 436); see also

Dugan, 231 N.J. at 49.

      The putative class members' "lack of financial wherewithal" is an

"important factor" in the superiority analysis. Iliadis, 191 N.J. at 115 (quoting

Saldana v. City of Camden, 252 N.J. Super. 188, 200 (App. Div. 1991)). In such

circumstances, the Court has expressed a concern that, absent a class, the

individual class members would not pursue their claims at all, thus

demonstrating superiority of the class action mechanism. See Iliadis, 191 N.J.

at 104; Int'l Union, 192 N.J. at 384; Muhammad v. Cty. Bank of Rehoboth

Beach, 189 N.J. 1, 17 (2006); Daniels, 440 N.J. Super. at 363-64.

      The manageability of a class action is another factor to be considered.

Lee, 203 N.J. at 520. Denial of class status due to manageability concerns,

however, is disfavored and should be the exception rather than the rule. Iliadis,

191 N.J. at 117. Complexity is an inherent trait of class litigation, and our courts

have recognized that potential management difficulties are not grounds for class

denial when justice can be done only through the class action device. Ibid.

      Having said that, we acknowledge that class certification may be denied

due to manageability concerns. Id. at 118. These concerns, however, must be

grounded in "concrete evidence of actual or likely management problems," not


                                                                            A-5545-18T3
                                        34
mere speculation that management complications may arise. Ibid. Moreover,

our courts are empowered to craft remedies and procedures to address the

peculiar problems of class litigation. Id. at 119. For example, a judge might:

alter or amend the certification of a class, R. 4:32-2(a), or subdivide classes or

maintain class status with respect to only particular issues, R. 4:32-2(d). See

Iliadis, 191 N.J. at 119-20.

      The trial court judge agreed with plaintiffs' argument that this proposed

class action is superior to all other available methods for the fair and efficient

adjudication of this controversy because it:

            will permit a large number of similarly situated
            residential property owners to adjudicate their common
            claims in a single forum simultaneously, effectively,
            and without the duplication of effort and expense that
            numerous individual actions would engender … [and]
            will enable the adjudication of claims by [c]lass
            [m]embers who would not be able to justify or afford
            separate litigation.

      Plaintiffs' assertion that it would not be economically feasible for the

individual class members to pursue individual claims supports the judge's

finding of superiority. And the judge properly determined that class action is

superior to other adjudicatory methods because, absent a class, the individual

class members would likely not pursue their claims at all due to a lack of

financial wherewithal. See Int'l Union, 192 N.J. at 384.

                                                                          A-5545-18T3
                                       35
      Plaintiffs' assertion that judicial economy favors class certification also

supports the judge's superiority finding. Plaintiffs argue that the alternative to

a class action will be hundreds of individual lawsuits involving duplicate,

complex environmental and economic evidence, which would unreasonably

burden the court system. In agreeing, the trial judge properly recognized the

great judicial economy to be realized through having these issues decided in one

proceeding rather than hundreds of individual proceedings.

      Though defendants argue that a class action is not superior to other

available methods for the fair and efficient adjudication of this controversy

because issues of liability, causation and damages may present individualized

issues, the judge correctly recognized that these factors do not pose impediments

to the manageability of class litigation.       If individualized issues present

difficulties in the management of this class litigation at a later stage, the trial

court may, in the exercise of its discretion, subdivide classes or maintain class

status with respect to only particular issues. R. 4:32-2(d). Mere speculation that

management issues may arise should not foreclose a finding of superiority.

      Accordingly, we conclude that the trial judge properly determined that

plaintiffs satisfied the superiority and manageability requirements of Rule 4:32-

1(b)(3) as they have demonstrated both economic feasibility and judicial


                                                                           A-5545-18T3
                                       36
efficiency support class litigation of this dispute. The proposed class action is

sufficiently superior to other available adjudicatory methods.

                                          V

      Although not specified in Rule 4:32-1, Nutley argues "establishment of a

class action implicitly require[s] . . . that there be an identifiable class." Saldana,

252 N.J. Super. at 201. Nutley claims the judge erred in accepting plaintiffs'

proposed class definition of "all residential property owners whose property is

located on or within 200 feet of the Roche Contamination or within the area of

Roche's proposed CEA" and in finding that plaintiffs' definition presented an

identifiable class. Despite the judge's sound and sensible determination that the

class is defined by members' receipt of regulatory notices and those property

owners damaged in a sale of property during the pendency of this lawsuit, Nutley

argues the certified class definition as written is not based on receipt of a

regulatory notice or the sale of a property but solely on an uncertain geographic

boundary.

      Nutley claims that basing the class on a geographic boundary does not

create an identifiable class because the class definition arbitrarily declares that

certain residential properties, but not other nearby or neighboring properties,

suffered a diminution in value. According to Nutley, predicating a class on


                                                                               A-5545-18T3
                                         37
geography is both overinclusive and underinclusive because it will include

claimants who did not suffer actual damages while it will also omit properties

outside the 200-foot range that may not have sold because the seller disclosed

the contamination to the buyer.

      Roche argues that by defining the class in terms of the class members'

proximity to "Roche Contamination," the trial court created an invalid "fail-

safe" class that is untenable under Rule 4:32-2(c). Roche argues the class

definition is highly prejudicial to Roche and improperly assumes that all class

members live in proximity to "Roche Contamination" rather than contamination

caused by any of the other defendants to this action.

      Plaintiffs dispute Roche's "fail-safe" contention and argue the class is

defined objectively by reference to each class members' physical proximity to

the contamination and their corresponding receipt of a Roche notice letter, which

alone generates damage to the recipients. Plaintiffs claim a "fail-safe" class is

a class where inclusion turns on the determination of liability itself. This class,

however, is not defined by proof of liability or damages but by receipt of Roche's

regulatory notice letters.

      Class certification presupposes the existence of a properly defined class.

Iliadis, 191 N.J. at 106 n.2.      Thus, "[e]ven before one reaches the four


                                                                           A-5545-18T3
                                       38
prerequisites for a class action, there must be an adequately defined class." Ibid.

"[T]he proposed class must be sufficiently identifiable without being overly

broad" and "may not be amorphous, vague, or indeterminate" but

"administratively feasible to determine whether a given individual is a member

of the class." Ibid.

      In granting plaintiffs' motion for class certification, the trial court

determined that plaintiffs proposed an objective, reasonable and proper class

definition, defined not by subjective conditions but by the proposed class

members' receipt of regulatory notices and their proximity to the identified

contamination. We agree that this proposed class is sufficiently identifiable, as

it includes those homeowners in possession of regulatory notices, as well as the

owners of properties within a certain proximity to an already identified area of

contamination.    The existence of such objective criteria defining the class

defeats Roche's argument that this is a fail-safe class action, which is understood

to be a class defined in a way that a person qualifies as a member when that

person has a valid claim. Byrd v. Aaron's Inc., 784 F.3d 154, 167 (3d Cir. 2015).

That is not how the judge defined or described this class. 7


7
  To the extent the particular language chosen to define the class may suggest a
fail-safe mechanism for inclusion, the parties may address any concerns about


                                                                           A-5545-18T3
                                       39
                                       ***

      Having carefully reviewed the record in light of the parties' arguments,

we find no merit in defendants' contentions.

      Affirmed.




the wording of the definition by way of a motion in the trial court. In that regard,
plaintiffs' counsel agreed, during oral argument in this court, that the phrase
"Roche contamination" in the class definition may be removed.
                                                                            A-5545-18T3
                                        40